Relying in part on Martinez v. Ryan, 566 U.S.       132 S. Ct.
                     1309 (2012), appellant argued that he had good cause because he was not
                     appointed counsel in the first post-conviction proceedings. We conclude
                     that this argument lacked merit. The appointment of counsel was
                     discretionary in the first post-conviction proceedings, see NRS 34.750(1),
                     and appellant failed to demonstrate an abuse of discretion or provide an
                     explanation for why he could not raise this claim earlier. Further, this
                     court has recently held that Martinez does not apply to Nevada's statutory
                     post-conviction procedures. See Brown v. McDaniel,        Nev. , P.3d
                         (Adv. Op. No. 60, August 7, 2014). Thus, the failure to appoint post-
                     conviction counsel and the decision in Martinez would not provide good
                     cause for this late and successive petition. Accordingly, we
                                 ORDER the judgment of the district court AFFIRMED.




                                                        Hardesty



                                                        Douglas


                                                                                      J.



                     cc: Holt Carolyn Ellsworth, District Judge
                          Roy H Philson
                          Attorney General/Carson City
                          Clark County District Attorney
                          Eighth District Court Clerk


SUPREME COURT
        OF
     NEVADA
                                                          2
(0) 1947A    citeP